DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, claims 1-5, 7 and 10 in the reply filed on May 25, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Rejoinder will be considered if and when, allowable subject matter is identified. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2015/0257599 (NG).
NG teaches a pet flavor tablet which may contain fructo-oligosaccharides (FOS), betaine and beta-glucan [0052].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over NG as applied to claims 1-2 above, and further in view of Anon, Oats, The Nutrition Source, Harvard School of Health, April 2013, accessed at https://www.hsph.harvard.edu/nutritionsource/food-features/oats/ (OATS).
Claim 3 recites that the beta-glucan is oat fiber.
NG is silent as to the amount of beta glucan. 
However, OATS teaches that beta-glucan can be obtained via oats. The primary type of soluble fiber in oats is beta-glucan, which has been researched to help slow digestion, increase satiety, and suppress appetite. Beta-glucan can bind with cholesterol-rich bile acids in the intestine and transport them through the digestive tract and eventually out of the body. Whole oats also contain plant chemicals called phenolic compounds and phytoestrogens that act as antioxidants to reduce the damaging effects of chronic inflammation that is associated with various diseases like cardiovascular disease and diabetes. (see OATS and HEALTH). 
It would have been obvious to one skilled in the art to modify NG so as to include obtain beta-glucan from oats, as OATS teaches the primary type of soluble fiber in oats is beta-glucan. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NG as applied to claims 1-2 above, and further in view of United States Patent Application Publication No. 2004/0131657 (WESTER).
Claim 4 recites that the beta-glucan is present in an amount of 0.1 to 0.2% by weight of the pet food composition.
NG is silent as to the amount of beta glucan. 
WESTER teaches that beta glucan has prebiotic properties [0072]. Wester teaches that they can be added in amount of 0.1-5% [0057].  It would have been obvious to add beta-glucan to NG in the claimed amount of 0.1 to 2.0%, WESTER teaches they have probiotic properties. 


Claim 5 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over NG as applied to claims 1-2 above, and further in view of Fahey et al., Effects of short-chain fructooliogsaccahrides and galactooligosaccharides, individually and in combination, on nutrient digestibility, fecal fermentative metabolite concentrations and large bowel microbial ecology of healthy adult cats, J Anim. Sci. 89:1736-1384.
Claim 5 recites that the fermentable fibers are present at a molar ratio of between 2:1 to 4:1 scFOS to beta-glucan.NG does teach adding short-chain fructooliogsaccahrides (scFOS) and beta-glucans as health digestive aids. 
Claim 10 recites that the scFOS is present in an amount of 0.2 to 0.6% by weight of the pet food composition.
FAHEY teaches that scFOS exert positive effects on select indices in animals. The scFOS is administered in an amount of 0.5% (abstract and pg. 1377). It would have been obvious to modify NG to 
It would have been obvious to vary the amount of scFOS and beta-glucan based on the desired digestion-related health benefits. In this regard, it would have been obvious to also vary the ratio. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over NG as applied to claims 1-2 above, and further in view of Eklund et al., Betaine, organic acid and inulin do no affect ileal and total tract nutrient digestibility or microbial fermentataion in piglets, Journal of Animal and Feed Sciences, 18, 2009, 453–464 .
Claim 7 recites that the betaine is present in an amount of 0.03 to 1% by weight of the pet food composition.
NG is silent as to the amount of betaine
EKLUND teaches that betaine exerts positive effects on digestion. The betaine is administered in an amount of 0.2% (abstract). 
It would have been obvious to modify NG to administer betaine in an amount of 0.2%, (i.e., falling within that claimed of 0.2 to 0.6% of the pet food composition), as EKLUND teaches they provide a positive effect on digestion. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791